                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

Tammy Lidyard,
Christopher Carmickle,

               Plaintiffs,

v.                                                           No. 1:18-CV-00846-KG-KK

Board of County Comm’rs of Torrance County,
Brandon Watts, [FNU] Collier, Charles Baca,
Sandia Television Corporation dba KRQE-TV,
and Brittany Bade,

               Defendants.

              STIPULATED ORDER OF DISMISSAL WITH PREJUDICE
        OF PLAINTIFF’S CLAIMS AGAINST DEFENDANT BOARD OF COUNTY
                   COMMISSIONERS OF TORRANCE COUNTY

       THIS MATTER came before the Court on the Stipulated Joint Motion to Dismiss with

Prejudice Plaintiff’s Claims against Defendant Board of County Commissioners of Torrance filed

by Plaintiffs. The Court having considered the Motion, having been advised that this matter has

been settled between the parties, and being further advised that no disputes remain between them

requiring resolution by this Court, FINDS that it has jurisdiction of the parties and of the subject

matter of this case, and that the Motion is well-taken and should be GRANTED.

       IT IS THEREFORE ORDERED that the Complaint and amendments filed by Plaintiff

against County Defendant’s and all claims that have been or might have been brought in this case

on his behalf, are hereby dismissed with prejudice.

       Each party shall bear its own costs and attorneys’ fees.



                                              UNITED STATES DISTRICT JUDGE
Submitted and Approved:


NEW MEXICO ASSOCIATION OF COUNTIES

 /s/ Mark Drebing
Mark Drebing
Brandon Huss
111 Lomas Blvd., N.W., Ste. 424
Albuquerque, NM 87102
(505) 820-8116
mdrebing@nmcounties.org
bhuss@nmcounties.org
Attorneys for Defendants

and

ALTURA LAW FIRM


Approved via email 11/08/19
Andrew Indahl
500 Marquette Dr. NW
Suite 1200
Albuquerque, NM 87102
andy@alturalawfirm.com
Attorney for Plaintiff
